Citation Nr: 1040191	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, Connecticut 
(RO), which denied the benefits sought on appeal.

The Board remanded this matter in January 2009 for further 
development.  

In the January 2009 remand, the Board referred a pending claim of 
entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability to the RO for 
appropriate action.  This is again referred to the RO for 
appropriate action, as the RO appears to have not yet addressed 
this issue.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C was not incurred during service, and the weight of 
the evidence of record is against a finding that such is related 
to service.


CONCLUSION OF LAW

The criteria are not met for service connection for hepatitis C. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.301(d), 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 23353 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received in 
November 2004 and a duty to assist letter was sent in December 
2004 prior to the July 2005 denial of this claim on the merits.  
This letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, and of his and VA's respective duties.  The duty 
to assist letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for him.  
The Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim so 
that VA could help by getting that evidence.  Additional notice 
was sent in March 2006 and March 2009.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  
Furthermore, VA, and private medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA examination for the hepatitis 
disability was conducted in November 2009, with corrective 
addendum of February 2010and included review of the claims folder 
and examination of the Veteran.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
sent in March 2006 and March 2009.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2009) (harmless error).


II.  Service Connection

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.

The Veteran claims entitlement to service connection for 
hepatitis C.  He alleges that he developed this disability 
through service, to include from intravenous (IV) drug use 
therein.  

Service medical records do not include any medical findings or 
abnormal studies indicative of hepatitis, and do not document any 
of the veteran's reported risk factors for hepatitis.  (Notably, 
regarding the veteran's admission to intravenous drug use during 
service, if he contracted hepatitis from such drug abuse, 
compensation for such disability would be prohibited by law.  See 
38 U.S.C.A. § 1110.)  

The report of the September 1972 entrance examination and report 
of medical history are negative for any findings of or history of 
liver problems or jaundice  An October 1973 dental questionnaire 
reported no history of treatment for liver disease.  There are no 
findings of hepatitis treated in service, and there is no history 
of drug abuse shown in the service treatment records.  The report 
of the November 1975 separation examination showed the 
abdomen/viscera within normal limits, but noted "hepatic 
Crohn".  The report of medical history from November 1975 gave a 
medical history significant for a hospitalization in April 1975 
for a liver disorder.  

Post service, there is no evidence of hepatitis manifested until 
2003, when a lab report was positive for a hepatitis C antibody 
in November 2003.  The Veteran was noted to have a significant 
drug abuse history reported as early as 1999 when he was treated 
between January 1999 and September 1999 on inpatient and halfway 
house basis.  These records are significant for showing a 30 year 
history of drug abuse of multiple substances.  The report of a 
May 1999 VA examination noted multiple episodes of treatment at 
drug rehabilitation facilities and noted also a history of 
multiple injuries in 1975 from a motor vehicle accident while 
under the influence.  In the accident the Veteran injured his 
shoulder, arm and jaw, and required surgery.  He denied IV drug 
use for the past two years but was noted to have been smoking 
crack.  Examination of the abdomen was normal and no liver 
complaints or unusual finding were noted.  

Again, the Board notes that hepatitis was not shown for more than 
25 years after service.   Hepatatitis first shown in November 
2003 was also shown in December 2003, when it was noted that the 
Veteran had positive findings for hepatitis C antibody and also a 
Hepatitis B surface antibody.  He continued to be evaluated for 
hepatitis in 2004 with April 2004 lab results showing he had 
hepatitis C, genotype 1B, as well as hepatitis B positive surface 
antibody.  He underwent a liver biopsy in September 2004, which 
was described in an October 2004 report as showing chronic 
hepatitis.  It was noted that the biopsy used a sub optimal 
specimen, and it was very small and thus severely limited further 
interpretation.  He was followed in the liver clinic in October 
and November 2004.  Records noted the findings from this biopsy 
as well as the Veteran's reported risk factors including a 
history of drug abuse including intravenously and multiple sex 
partners.  There were questions of whether he had a transfusion.  
He declined further treatment for hepatitis C at the time due to 
problems with comorbid psychiatric conditions.  

The Veteran had further evaluation for hepatitis C at the VA in 
2007 following an urgent care visit which had showed elevated 
liver function findings.   The laboratory work done in January 
2007 again showed positive findings for hepatitis C and hepatitis 
B serologies.  He was assessed with history of chronic hepatitis 
secondary to HCV.  He was noted to have refused treatment in the 
past but was now willing to consider therapy.  Plans included 
repeat serologies and ultrasound testing.  An addendum revealed 
that repeat serologies detected hepatitis C RNA, and surface 
antibodies of hepatitis B, but were negative for hepatitis B core 
and surface antibodies.  

He underwent a GI and liver consultation in April 2007 for 
elevated transaminases with history of chronic hepatitis C of 
genotype 1B, and the history of prior diagnoses and testing 
(including the biopsy from 2004 that was deemed unreliable for 
staging purposes).  He was noted to have fatigue and minimal 
joint pain but no other significant history and examination was 
unremarkable.  His labs were positive for hepatitis B and C 
antibodies.  His history of alcohol and drug use was noted.  He 
was assessed with chronic hepatitis C of genotype 1B with 
elevated transaminases most likely due to chronic viral 
hepatitis.  Plans included further biopsy for staging and 
ultrasound.  

The liver biopsy of May 2007 diagnosed chronic hepatitis C with 
mild portal and minimal lobular inflammatory activity and minimal 
portal fibrosis of stage 1/4.  A comment after the biopsy stated 
that the pathological changes attributable to chronic hepatitis C 
were of mildly active portal inflammation and minimal portal 
fibrosis constituting at most stage 1 fibrosis.   The abdominal 
ultrasound showed an enlarged liver with coarsened echotexture 
compatible with fatty infiltration or chronic liver disease.  
Also noted was a right renal mass suspicious of renal carcinoma.  
The final assessment from this report was that the Veteran had 
HCV genotype 1B contracted 20-30 years ago, and that he had 
elevated transaminases most likely due to chronic viral 
hepatitis.  The biopsy only showed minimal portal fibrosis.  
Therefore he was not considered for treatment at this time.  He 
was not cirrhotic and had a healthy liver with only minimal 
evidence of HCV on liver biopsy.  Further concern was focused on 
the suspected kidney malignancy.  

A June 2007 GI liver followup note yielded essentially the same 
findings and assessment of the hepatitis, with the physician 
again noting no symptoms relative to his liver.  The rest of the 
notes from 2007 focused on treatment for kidney cancer - 
including surgical removal in July 2007 and chemotherapy.  

The report of a November 2009 VA liver disorders examination 
included review of the claims file and examination of the 
Veteran.  His prior history included his substance abuse, 
beginning with alcohol and marijuana use prior to service, and 
later escalating to LSD and benzos.  The Veteran also reported 
heavy drinking and drug use in service.  Post service he began 
using and dealing heroin, amphetamines and LSD.  He endorsed IV 
heroin use and stated that he was very careful about disposing of 
needles and never sharing them.  He indicated that the only 
period of time he did not use drugs or alcohol since age 15 was a 
30-day period at the VRC.  He resumed drinking and also used 
crack cocaine for one year since VRC.  His last IV drug use was 
reportedly more than 30 years ago.  His history also included 
psychiatric history positive for depression, PTSD and antisocial 
personality.  He had a motor vehicle accident in November 1998 
when he hit a tree.  He had no malignancy related his liver and 
had kidney cancer surgery.  

The November 2009 examiner noted the medical records reviewed to 
be of particular importance when hepatitis C or chronic liver 
disease is claimed.  The history included labs from 2003 positive 
for hepatitis C, the 2007 results of staging biopsy for hepatitis 
C of genotype 1B, first evaluated in 2004 for HCRC.  The liver 
biopsy in 2004 was noted to be too small for reliable staging but 
did show cirrhosis.  The biopsy of May 2007 showed minimal portal 
fibrosis of stage 1/4.  Findings showed a malignant renal mass.  It 
was noted that the Veteran had no treatment recommended after the 
2007 liver biopsy due to his minimal fibrosis and comorbid 
conditions that included psychiatric problems, and renal 
malignancy.  He currently had no symptoms related to his liver 
but did have fatigue and intermittent sharp right upper quadrant 
abdominal pain.  He had no chronic liver disease or other forms 
of hepatitis, exclusive of bile duct disorder and hepatitis C.  
The May 2007 liver biopsy showed chronic hepatitis C with mild 
portal and minimal lobular inflammatory activity and minimal 
portal fibrosis of stage 1/4.  The pathological changes 
attributable to chronic hepatitis C in this biopsy were only 
minimal and constituted at most a stage 1 fibrosis.  Aside from 
the biopsy findings and the mild right upper quadrant tenderness, 
no other significant findings pertinent to the liver and abdomen 
were found on physical examination and no other signs of liver 
disease were present.   A May 2007 abdominal ultrasound was noted 
to show the liver to be enlarged with findings compatible with 
fatty infiltration or chronic liver disease.  The incidental 
findings of the right kidney mass later confirmed as renal 
carcinoma were also noted.  Laboratory findings were also taken.  

Following interpretation of the findings the examiner opined that 
the Veteran has hepatitis C.  There was no evidence to support 
that it was related to service.  

The examiner then stated that it was likely as not that hepatitis 
was related to his intravenous drug use said to have taken place 
in service.  The examiner noted that the hepatitis C (HCV), Gen 
1B stage 1/4 fibrosis (as noted above) was probably contracted 
20-30 years ago (between 1977-1987).  As for the established risk 
factors for the acquisition of hepatitis C, the Veteran did not 
recall a history of blood transfusions, blood exposure to the 
skin or mucus membranes to include from accidental needle 
puncture, sexual transmission, tattoos or repeated body 
piercings, or history of hemodialysis.  The only confirmed risk 
factor was IV drug use and intranasal cocaine.

The February 2010 addendum to the opinion from the November 2009 
VA examination clarified the earlier report.  The examiner stated 
in this that "it is not likely that the current hepatitis is 
related to the veteran's service.  There is no evidence linking 
HCV  to his active service."  The examiner could not state with 
any definite certainly without resorting to speculation that the 
HCV was related to his in-service intravenous drug abuse.  

As noted above, the Board reiterates that regarding the veteran's 
admission to intravenous drug use during service, if he 
contracted hepatitis from such drug abuse, compensation for such 
disability would be prohibited by law.  See 38 U.S.C.A. § 1110.  

Based on a review of the foregoing, the Board finds that service 
connection is not warranted for hepatitis C.  The preponderance 
of the evidence suggests an onset date of the hepatitis C 
(between 1977 and 1987) which more than likely began after the 
Veteran's October 1975 discharge from active service, according 
to the findings from the examiner in the November 2009 VA 
examination.  The February 2010 addendum to the examination also 
clarified the opinion and specifically concluded that "it is not 
likely that the current hepatitis is related to the veteran's 
service" and that "[t]here is no evidence linking HCV  to his 
active service."  

As far as hepatitis C, the only findings of note in the service 
treatment  records is the notation "hepatic Chrohn's" and the 
history of treatment for a liver disorder noted in November 1975.  
Such records were before the examiner who examined the Veteran in 
November 2009 and provided the addendum finding that his current 
condition of hepatitis C was not linked to active service.  

His history reported in the November 2009 VA examination was 
described as including heavy drug use in the service, with post 
service usage of heroin. Elsewhere the November 2009 VA 
examination revealed that he denied a history of additional risk 
factors, including by sexual transmission or blood transfusions.  
This is inconsistent with history given in the liver clinic 
records from October 2004 and November 2004, where the risk 
factors included a history of IV drug abuse and multiple sex 
partners.  Questions of whether he had a blood transfusion were 
also raised in the liver clinic records from 2004.  

Here, the evidence does not reflect that it is as likely as not 
that the Veteran's hepatitis C began in service, or that exposure 
took place during active service (including via participation in 
risk factors during active service), the Board finds that the 
preponderance of the evidence is against the Veteran's claim.


ORDER

Service connection for hepatitis C is denied.  


REMAND

As for the claim for entitlement to service connection for PTSD, 
the Board finds that it is necessary to again remand this matter 
to attempt to verify new stressors that have been raised by 
evidence obtained since this matter was remanded in January 2009.

Specifically, an October 2007 VA psychiatric report that was 
associated with the claims file in April 2009, shows new 
stressors alleged by the Veteran.  They now include being 
involved in a riot between companies that escalated to a race 
riot while stationed at Fort Hood, and being knocked unconscious 
and saved by his friend who later died of an overdose.  The as-
yet unverified stressor of his friend's overdose death was again 
cited.  Finally, the Veteran alleged that during field maneuvers, 
he witnessed a soldier sleeping in a field get run over by a 
tank.  

While the Veteran had previously alluded to problems involving 
racial tensions in previous records, this record now sets forth a 
clear claimed stressor that appears to include a physical assault 
for which further development is indicated.  To date, no 
development to verify this alleged race riot and assault has been 
undertaken; steps must be taken to do so.  The VA's obligations 
of development of record for claims based on personal assault is 
set forth in Patton v. West, 12 Vet App 272 (1999) and in VA 
Adjudication Procedure Manual M21-1, Part III, para. 5.14 (Apr. 
30, 1999).  Accordingly, verification of this stressor claimed as 
a race riot and assault should be done via both official means 
(such as research in the unit history or other official records,) 
as well as via alternative evidence as per the M21-1 Manual.  
Clarification is also needed by the Veteran as to when this 
incident took place.

The M21-1 Manual includes a sample letter to be sent to the 
veteran, asking the veteran to provide detail as to any treatment 
received, any family or friends he/she had communicated with 
concerning the claimed personal assault(s), and any law 
enforcement or medical records pertaining to the alleged 
assault(s).  Id.  See also YR v. West, 11 Vet. App. 393 (1998) 
(para. 5.14 is a substantive rule and the equivalent of a VA 
regulation).

With regard to the newly claimed stressor involving the tank 
accident that resulted in the death of a soldier, this too 
requires further verification, to include further clarification 
by the Veteran as to when and where this took place.  Finally, he 
should be provided yet another opportunity to submit further 
favorable evidence in support of the claimed stressor involving 
his friend's overdose.

The Board notes that effective July 13, 2010, the rules governing 
entitlement to service connection for PTSD were substantially 
revised.  However these revisions are only applicable to claims 
for PTSD based on fear of hostile military or terrorist activity, 
and are thus not applicable in this case.  Federal Register, Vol 
75 No 133 (July 13, 2010).  

Notwithstanding this fact, further examination is indicated to 
include consideration of the Veteran's lay history of claimed 
stressors and symptoms of PTSD.  The Board makes note of recent 
cases wherein lay evidence has been regarded by VA to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 3.159; 
see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).  
In addition, given the differential diagnoses shown in the 
medical records, the new examination needs to address whether, if 
the Veteran has a diagnosed mental health condition other than 
PTSD, such other condition is related to service.  See Clemons v. 
Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the veteran's 
complete service personnel records, to 
include records of all duty assignments as 
well as all records regarding disciplinary 
actions undertaken against the veteran.

2.  The veteran should be asked to clarify 
the dates and locations of the claimed 
incidents that include the assault during a 
race riot at Fort Hood and the incident where 
a soldier was run over by a tank during field 
exercises.  He should also be asked to 
identify potential alternative sources for 
supporting evidence of the claimed assault 
during the riot.  Finally, he should be asked 
to provide any additional information he may 
have regarding the overdose death of his 
friend in service.  The Veteran should 
provide as much detailed information as 
possible including the dates, places, names 
of any other potential witnesses, and any 
additional descriptions of personal assault 
beyond that already detailed.  The veteran 
should be asked to identify alternative 
sources for supporting evidence of such 
reports.  The veteran is advised that this 
information is necessary to obtain supportive 
evidence of the stressful events and that he 
must be as specific as possible because 
without such details an adequate search for 
verifying information cannot be conducted.

3.  The AOJ should then request any 
supporting evidence from alternative sources 
identified by the veteran and any additional 
alternative sources deemed appropriate, if 
the Veteran has provided sufficiently 
detailed information to make such a request 
feasible.

4.  Thereafter, the AOJ should review the 
entire claims file and prepare a summary of 
the unverified claimed stressors based on 
review of all pertinent documents, to include 
the Veteran's PTSD stressor statements, 
responses made by the Veteran to the requests 
for additional information regarding his 
stressors, and all medical and personnel 
records.  The summary and all associated 
documents, including a copy of this remand, 
all available service records, and any 
written stressor statements should then be 
sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 22150, 
to obtain verification of the claimed 
stressors.  The JSRRC should be requested to 
provide any information which might 
corroborate any of the veteran's alleged 
experiences and stressors.  The AOJ should 
ask JSRRC to attempt to verify the stressors 
to include the claimed assault during a race 
riot at Fort Hood, the friend's overdose 
death, and witnessing another soldier get run 
over by a tank during field exercises.  The 
AOJ should also request that the JSRRC 
attempt to verify any additional stressors 
that may be described in any stressor 
statements or additional records obtained 
pursuant to this remand.

5.  Thereafter the AOJ should schedule a VA 
psychiatric examination to address the 
nature, severity, and etiology of any 
psychiatric disorder, claimed as PTSD.  The 
examiner should utilize DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses. 

The claims folder and copy of this remand 
must be made available to and reviewed by the 
examiner in conjunction with the examination, 
and this fact should be indicated in the 
examination report.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.

With respect to the reported personal assault 
in service (during the alleged riot at Fort 
Hood), the examiner is requested to analyze 
the evidence in light of the examples listed 
in M21-1, Part III, para. 5.14(c)(7).  
Specifically, the examiner should determine 
whether there is in- service and/or post 
service evidence of behavior changes at the 
time of the alleged stressor incident(s), 
which indicate their occurrence.  In doing 
so, the examiner should carefully review all 
of the veteran's statements on file regarding 
the event of in-service assault as well as 
any secondary evidence and evidence of 
behavior changes which may be shown in the 
service personnel records or elsewhere.  It 
is requested that the examiner interpret the 
behavior changes and evidence pertaining 
thereto and render an opinion whether the 
behavior changes are possibly related to the 
claimed stressors.  

If PTSD is not diagnosed, the examiner should 
determine whether there are additional 
psychiatric disorders, and if so, the 
examiner should opine as to whether it is as 
likely as not (i.e., at least a 50/50 
probability) that any such disorder(s) is/are 
related to service, to include any incident 
shown therein, or if preexisting any period 
of service, was/were aggravated thereby.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  The report 
of the examination should include a complete 
rationale for all opinions.

6.  After completion of the above, the AOJ 
should readjudicate the Veteran's service-
connection claim, including any additional 
evidence obtained by the RO on remand.  If 
any determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement of 
the case, which includes the pertinent laws 
and regulations, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination may result in adverse consequences. 38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or factual, 
as to the ultimate disposition warranted in this case, pending 
completion of the above.

[Continued on following page.]


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


